DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Andrew D. Meikle on 02/19/2021.

The application has been amended as follows: 
IN THE ABSTRACTThe Abstract has been replaced with the text below:
ABSTRACT
A light-emitting device includes an optical member including first and second light emitting elements, first and second light condenser portions, and a light guide portion.  The first light condenser portion is disposed at a position corresponding to the first light-emitting element, and condenses a portion of light emitted from the first light-emitting element. The second light condenser portion surrounds the first light condenser portion, and condenses a portion of the light that is not incident to the first light condenser portion among the light emitted from the first light-emitting element. 

Response to Amendment
Due to the amendment filed on 02/02/2021, all rejections in the Office Action filed on 11/09/2020 have been overcome. Further merits of the claims are discussed below.

Allowable Subject Matter
Claims 1-27 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior arts of record (Nakamura and Nakamura 2; first disclosed in the Office Action filed on 06/18/2020) fail to teach, disclose, suggest, or make obvious the combined structure and functionality of wherein a full width at half maximum of light exiting from the first light guide portion is larger than a full width at half maximum of light exiting from the first condenser portion as set forth in the claim (first indicated in the Office Actions filed on 06/18/2020).

Re Claims 2-15 and 21:
The claims are allowed due to their dependence on allowed base claim 1. For clarity of the record, claims 2-7 were inadvertently omitted from the discussion under the reasons of allowance in the Office Actions filed on 10/06/2020 and 11/09/2020.
Re Claim 16:
The closest prior arts of record (Nakamura and Nakamura 2) fail to teach, disclose, suggest, or make obvious the combined structure and functionality of a cross-sectional configuration of the first light guide portion being a trapezoid as set forth in the claim (first indicated in the Office Action filed on 10/06/2020).
Re Claims 17-20:
The claims are allowed due to their dependence on allowed base claim 16.
Re Claim 22:
The closest prior arts of record (Nakamura and Nakamura 2) fail to teach, disclose, suggest, or make obvious the combined structure and functionality of guiding light incident on a second light incident region as set forth in the claim (revised reason first indicated in the Office Action filed on 10/06/2020; omitted citation from the Office Action filed on 10/06/2020 is underlined).
Re Claim 23:
The claims is allowed due to its dependence on allowed base claim 22.
Re Claim 24:
The closest prior arts of record (Nakamura and Nakamura 2) fail to teach, disclose, suggest, or make obvious the combined structure and functionality of a cross-sectional configuration of the first light guide portion being a trapezoid as set forth in the claim (first indicated in the Office Action filed on 10/06/2020).
Re Claim 25:
The claim is allowed due to its dependence on allowed base claim 24.
Re Claim 26:
The closest prior arts of record (Nakamura and Nakamura 2) fail to teach, disclose, suggest, or make obvious the combined structure and functionality of the third and fourth light-emitting elements and the third and fourth circuit as set forth in the claim (first indicated  in the Office Action filed on 10/06/2020). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875                                                                                                                                                                                                        

/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875